T.C. Summary Opinion 2013-57



                         UNITED STATES TAX COURT



                   ANN MARIE ADAMS, Petitioner v.
           COMMISSIONER OF INTERNAL REVENUE, Respondent



      Docket No. 13767-12S.                        Filed July 18, 2013.



      Ann Marie Adams, pro se.

      William C. Borgardus and Debra Lynne Reale, for respondent.



                              SUMMARY OPINION


      PANUTHOS, Chief Special Trial Judge: This case was heard pursuant to

the provisions of section 7463 of the Internal Revenue Code in effect when the

petition was filed. Pursuant to section 7463(b), the decision to be entered is not

reviewable by any other court, and this opinion shall not be treated as precedent
                                         -2-

for any other case. Unless otherwise indicated, subsequent section references are

to the Internal Revenue Code in effect for the year in issue, and all Rule references

are to the Tax Court Rules of Practice and Procedure.

      In a notice of deficiency dated March 5, 2012, respondent determined a

deficiency in petitioner’s Federal income tax of $2,498 for tax year 2010. After

concessions,1 the sole issue for decision is the amount of the section 25A lifetime

learning credit to which petitioner is entitled for tax year 2010.

                                     Background

      Petitioner resided in Connecticut when her petition was filed.

      This matter was initially called at the calendar call of the Court in Hartford,

Connecticut, on February 11, 2013. The parties appeared and were heard.

Counsel for respondent initially advised the Court that there was a basis of

settlement. It became apparent at the initial hearing that petitioner did not agree

with the terms of the settlement respondent proposed, nor did she agree with the

proposed settlement document respondent’s counsel proffered. The matter was

recalled over the course of the following two days for further oral reports by the


      1
        Respondent concedes that petitioner paid an additional $100 in qualified
tuition and related expenses and that petitioner thus paid total qualified tuition and
related expenses of $6,534 in 2010. The remaining concessions are discussed in
the background section.
                                        -3-

parties. On February 13, 2013, the parties read into the record certain oral

agreements. The specific agreements were further reflected in an order issued by

the Court on April 4, 2013. The April 4, 2013, order stated as follows:

            On February 13, 2013, the parties orally stipulated on the
      record the following:

           1. Petitioner received and failed to report $17,959 of
      unemployment compensation in 2010.

             2. Petitioner is not entitled to $370 of claimed earned income
      tax credit in 2010.

            3. Petitioner is entitled to an additional withholding credit of
      $1,732 for 2010.

            4. Petitioner is entitled to the standard deduction for 2010 and
      does not have enough expenses to claim itemized deductions for
      2010.

            5. Petitioner is not entitled to the American Opportunity Credit
      for 2010.

             6. The one remaining issue in the case is the amount petitioner
      is entitled to claim for the lifetime learning credit for 2010.

            7. With regard to the lifetime learning credit, respondent
      concedes that petitioner paid $6,434 of qualified education expenses
      in 2010, and petitioner concedes that she received $5,876.50 of
      scholarships or grants in 2010.

            8. With regard to the lifetime learning credit, the parties
      disagree as to whether an entry in the amount of $9,611.50 listed on
      an account summary provided by Howard University dated
                                          -4-

      September 24, 2010, was expended on qualified education expenses
      by petitioner.

      The Court permitted petitioner additional time to provide substantiation for

eligibility for the credit, particularly with regard to the $9,611.50 listed on the

account summary. Since the parties were unable to stipulate any documents, the

Court on April 4, 2013, ordered that a six-page document attached to petitioner’s

status report filed March 27, 2013, be entered into evidence as petitioner’s exhibit.

The exhibit includes a statement of account from Howard University, Office of

Student Financial Services. Two pages of the statement, dated February 21, 2013,

reflect charges for the 2010 spring and fall semesters. With respect to the spring

semester there are two items listed as “credit balance direct deposit” in the

amounts of $6,597.50 and $3,014. There are other amounts shown on these pages

of the statement identified as tuition and miscellaneous fees, including a

graduation fee of $100.

      The Court ordered the parties to show cause in writing, on or before May 6,

2013, why the case should not be deemed submitted. The Court, not having

received an objection from either party, deemed the matter submitted by order

dated May 15, 2013.
                                         -5-

                                     Discussion

      The Commissioner’s determination set forth in a notice of deficiency is

presumed correct, and a taxpayer generally bears the burden of proving otherwise.

Rule 142(a); Welch v. Helvering, 290 U.S. 111, 115 (1933). Deductions are a

matter of legislative grace, and the taxpayer bears the burden of proving

entitlement to any deduction claimed. Rule 142(a); New Colonial Ice Co. v.

Helvering, 292 U.S. 435, 440 (1934).

      Pursuant to section 7491(a), the burden of proof may shift to the

Commissioner if the taxpayer produces credible evidence with respect to any

relevant factual issue and meets other requirements. Petitioner does not contend

that section 7491(a) shifts the burden of proof to respondent, nor does the record

establish that petitioner satisfies the section 7491(a)(2) requirements.

      The only issue for decision is whether the information petitioner submitted

in the exhibit referred to above establishes that petitioner paid qualified tuition and

related expenses in excess of the amount respondent concedes she paid and is thus

entitled to a greater lifetime learning credit under section 25A. Petitioner asserts

that an amount of $9,611.50 (the combination of the $6,597.50 and $3,014)

reflected on the Howard University account summary for the spring 2010 semester

supports her claim. Respondent asserts that the exhibit entered into evidence does
                                         -6-

not support petitioner’s claim for an additional education expense or credit. Thus,

respondent asserts that petitioner is entitled to qualified tuition and related

expenses of only $6,534 ($6,434 agreed to in the oral stipulation plus the $100

concession).

      The only evidence in this case is a copy of the Howard University account

statement. The identification of the disputed amounts as charges described as

“credit balance direct deposit” does not lead to the conclusion that petitioner paid

said amounts for education expenses in 2010. There is nothing in this document

which would support petitioner’s assertion that she is entitled to qualified tuition

or education expenses in an amount greater than that allowed by respondent and

previously agreed to by the parties. Petitioner has failed in her burden of proof to

establish any expenditure for qualified tuition and related expenses greater than

that allowed by or agreed to by respondent.

      The Court will enter a decision in this case pursuant to Rule 155 because of

the concessions by the parties as enumerated herein. This will provide an

opportunity for the parties to compute the correct tax on the basis of the mutual

concessions and the opinion herein. Petitioner is advised that Rule 155(c)

provides:
                                -7-

 (c) Limit on Argument: Any argument under this Rule will be
confined strictly to consideration of the correct computation of the
amount to be included in the decision resulting from the findings and
conclusions made by the Court, and no argument will be heard upon
or consideration given to the issues or matters disposed of by the
Court’s findings and conclusions or to any new issues. This Rule is
not to be regarded as affording an opportunity for retrial or
reconsideration.

To reflect the foregoing,


                                      Decision will be entered under

                               Rule 155.